IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                      Docket No. 44334

STATE OF IDAHO,                               )   2017 Unpublished Opinion No. 334
                                              )
       Plaintiff-Respondent,                  )   Filed: January 26, 2017
                                              )
v.                                            )   Stephen W. Kenyon, Clerk
                                              )
KATIE MARIE JORDIN,                           )   THIS IS AN UNPUBLISHED
                                              )   OPINION AND SHALL NOT
       Defendant-Appellant.                   )   BE CITED AS AUTHORITY
                                              )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bonneville County. Hon. Jon J. Shindurling, District Judge.

       Order revoking probation, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Brian R. Dickson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Judge; MELANSON, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Katie Marie Jordin pled guilty to felony driving under the influence, Idaho Code §§ 18-
8004, 18-8005(6). The district court imposed a unified sentence of eight years, with a minimum
period of confinement of two years, but after a period of retained jurisdiction, suspended the
sentence and placed Jordin on probation, with the condition that she successfully complete the
Wood Pilot Project program.     Subsequently, Jordin admitted to violating the terms of the
probation by being terminated from the Wood Pilot Project program, and the district court
consequently revoked probation, ordered execution of the original sentence, and retained




                                              1
jurisdiction a second time. Jordin appeals, contending that the district court abused its discretion
in revoking probation.
       It is within the trial court’s discretion to revoke probation if any of the terms and
conditions of the probation have been violated. I.C. §§ 19-2603, 20-222; State v. Beckett, 122
Idaho 324, 325, 834 P.2d 326, 327 (Ct. App. 1992); State v. Adams, 115 Idaho 1053, 1054, 772
P.2d 260, 261 (Ct. App. 1989); State v. Hass, 114 Idaho 554, 558, 758 P.2d 713, 717 (Ct. App.
1988). In determining whether to revoke probation a court must examine whether the probation
is achieving the goal of rehabilitation and consistent with the protection of society. State v.
Upton, 127 Idaho 274, 275, 899 P.2d 984, 985 (Ct. App. 1995); Beckett, 122 Idaho at 325, 834
P.2d at 327; Hass, 114 Idaho at 558, 758 P.2d at 717. The court may, after a probation violation
has been established, order that the suspended sentence be executed or, in the alternative, the
court is authorized under I.C.R. 35 to reduce the sentence. Beckett, 122 Idaho at 325, 834 P.2d at
327; State v. Marks, 116 Idaho 976, 977, 783 P.2d 315, 316 (Ct. App. 1989). The court may also
order a period of retained jurisdiction. I.C. § 19-2601. A decision to revoke probation will be
disturbed on appeal only upon a showing that the trial court abused its discretion. Beckett, 122
Idaho at 325, 834 P.2d at 327. In reviewing the propriety of a probation revocation, the focus of
the inquiry is the conduct underlying the trial court’s decision to revoke probation. State v.
Morgan, 153 Idaho 618, 621, 288 P.3d 835, 838 (Ct. App. 2012). Thus, this Court will consider
the elements of the record before the trial court relevant to the revocation of probation issues
which are properly made part of the record on appeal. Id.
       Applying the foregoing standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion either in revoking probation or in ordering
execution of Jordin’s sentence and retaining jurisdiction.        Therefore, the order revoking
probation, directing execution of Jordin’s previously suspended sentence, and retaining
jurisdiction is affirmed.




                                                 2